



COURT OF APPEAL FOR ONTARIO

CITATION: R. v. Bidawi, 2018 ONCA 698

DATE: 20180827

DOCKET: C65130

Lauwers, Miller and Fairburn JJ.A.

BETWEEN

Her Majesty the Queen

Appellant

and

Fawzi Bidawi

Respondent

Andrew Hotke, for the appellant

Kathryn Wells, for the respondent

Heard: June 8, 2018

On appeal from the order of Justice Todd Ducharme of the
    Superior Court of Justice, dated August 4, 2017, with reasons reported at 2017
    ONSC 4732, allowing the appeal from the conviction entered on April 21, 2015 by
    Justice Leslie C. Pringle of the Ontario Court of Justice.

Fairburn J.A.:


Overview

[1]

The respondent was tried in a summary conviction proceeding for firearm
    offences arising out of two separate transactions. The Crown asked the trial
    judge to amend the information to conform to the evidence elicited at trial. The
    respondent objected to the amendments, arguing that they would have the effect
    of substituting new charges, which would in turn give rise to the institution
    of new proceedings. He maintained that the six-month limitation period for instituting
    summary conviction proceedings had passed and, therefore, the amendments were
    statute barred. The trial judge rejected that argument, made the requested
    amendments and ultimately entered convictions on the amended counts.

[2]

The summary conviction appeal judge found that the trial judge erred by
    amending the counts. Section 786(2) of the
Criminal Code
governs summary
    conviction proceedings and reads: [n]o proceedings shall be instituted more
    than six months after the time when the subject-matter of the proceedings
    arose, unless the prosecutor and the defendant so agree. The summary
    conviction appeal judge reasoned that the amendments had the effect of instituting
    new proceedings and were, therefore, statute barred by virtue of s. 786(2). He
    set aside the convictions and entered acquittals.

[3]

The Crown now seeks leave to appeal to this court and, if leave is
    granted, appeals from the summary conviction appeal decision.

[4]

The resolution of this case turns on the answer to the following
    question: does the limitation period in s. 786(2) of the
Criminal Code
restrict the types of amendments that can be made to informations in summary
    conviction proceedings? I would grant leave to appeal, answer that question in
    the negative, and allow the Crowns appeal.

Background

(1)

Facts Giving Rise
    to the Charges Against the Respondent

[5]

The respondent was the owner and operator of a private security company.
    He possessed licences to carry on that business and to carry non-restricted and
    restricted firearms.

[6]

The police received information that caused them to place the respondent
    under surveillance. On June 21, 2012, officers watched as the respondent left
    his home with a shotgun in hand, entered his SUV, and mounted the shotgun in
    the front seat area of the vehicle. The respondent then drove to a bank, parked
    the vehicle, and entered the bank. He left the shotgun unattended in the
    vehicle. It was visible to people walking by. The respondent later returned to
    the vehicle, drove to his workplace, parked the vehicle, and entered the
    building. This time he left the still visible shotgun unattended in the vehicle
    for at least an hour.

[7]

Six days later, while executing a search warrant at the respondents
    home, the police found what they believed to be the same shotgun that the
    respondent had transported in his vehicle on June 21. The firearm was exposed, leaning
    against a bedroom wall. The gun had shells attached to it. Twenty-five rounds
    of ammunition were also lying on top of a dresser that was close to the gun.

[8]

These events gave rise to several charges against the respondent. A
    four-count information was sworn about a week following the search of the
    respondents home. The first two counts covered the June 21, 2012 incident (the
    SUV incident). The other two counts covered the June 27, 2012 discovery of
    the gun with accessible ammunition nearby (the bedroom discovery).

[9]

For reasons that are immaterial to the resolution of this appeal, the
    Crown eventually withdrew counts one and four on the information, leaving one
    count per incident before the court. In their original form, those remaining counts
    read:

Count Two: Fawzi Bidawi on or about the 21st day of June in
    the year 2012 in the City of Toronto  did without lawful excuse
store a firearm
, to wit a shotgun in a careless manner
    contrary to the Criminal Code

Count Three: Fawzi Bidawi on or about the 27th day of June in
    the year 2012 in the City of Toronto  did, without lawful excuse
store ammunition
in a careless manner contrary to the
    Criminal Code  [Emphasis added.]

[10]

Section
    86 of the
Criminal Code
governs the storage and transportation of,
    among other things, firearms and ammunition. That provision creates a hybrid
    offence, allowing the Crown to elect to proceed either summarily or by
    indictment. In this case, the trial Crown elected to proceed summarily.

(2)

The Need for
    Amendments and the Trial Judges Decision

[11]

Despite
    the manner in which the counts were framed, from the beginning to the end of
    the trial, the trial Crown took the position that the prosecution was based
    upon proving offences under s. 86(2) of the
Criminal Code
. I refer to
    the manner in which the counts were framed because it seems clear that the
    counts were also rooted in conduct that is prohibited under s. 86(1) of the
Criminal
    Code
.

[12]

Among
    other things, s. 86(1) makes it an offence to store a firearm and/or ammunition
    in a careless manner without lawful excuse. In their original form, counts two
    and three were worded in a way that suggested the careless storage of a firearm
    (the SUV incident) and careless storage of ammunition (the bedroom discovery). The
    evidence arguably supported those offences having been committed. Had the
    matter proceeded on that basis, there would have been no need for amendments to
    the information. Accordingly, nothing in these reasons should be understood to
    mean that the original framing of the counts, and the evidence elicited at
    trial, could not have supported a prosecution under s. 86(1) of the
Criminal
    Code.

[13]

The
    fact remains, though, that the matter was prosecuted with a unilateral focus on
    s. 86(2). The Crown approach led the trial judge and, in turn, the summary conviction
    appeal judge to focus exclusively on that provision. The appeal has also been
    argued on that basis, and so it is upon that basis that we will decide the
    case.

[14]

Because
    the trial Crown focused on culpability under s. 86(2), amendments to the counts
    were required. Section 86(2) makes it an offence to contravene a regulation
    made under the authority of s. 117(h) of the
Firearms Act
, S.C. 1995,
    c. 39, respecting, among other things, the storage and transportation of
firearms
(not ammunition).

[15]

Sections
    5 and 10 of the
Storage, Display, Transportation and Handling of Firearms
    by Individuals Regulations
, SOR/98-209 (the Regulations), are made under
    the authority of s. 117(h). Section 5 governs the storage of non-restricted
    firearms and s. 10(2)(b) governs the transportation of non-restricted
    firearms in vehicles. There is no dispute that the shotgun was a
    non-restricted firearm. The trial Crown maintained that s. 5 of the Regulations
    corresponded to the bedroom discovery (count three) and s. 10(2)(b) corresponded
    to the SUV incident (count two).

[16]

Pursuant
    to s. 5, a non-restricted firearm must be stored in a way that is not readily
    accessible to ammunition, unless that ammunition is stored in a specified manner.
    The exposed shotgun found in the bedroom, being in close proximity to exposed ammunition,
    was stored in a manner that contravened s. 5 of the Regulations, making it an
    offence under s. 86(2) of the
Criminal Code
. The difficulty was that count
    three, intended to cover the bedroom discovery, referred to the storage of
    ammunition. Having regard to the fact that s. 86(2) of the
Criminal Code
did
    not make it an offence to store ammunition, and s. 5 regulated the storage of a
    firearm (in close proximity to ammunition), the Crown asked that the count be
    amended to replace the word ammunition with firearm.

[17]

Pursuant
    to s. s. 10(2)(b) of the Regulations, where a non-restricted firearm is left in
    an unattended vehicle that is not equipped with a trunk or similar
    compartment, the firearm must not be visible from the outside of that vehicle. Leaving
    the visible and unattended shotgun between the front seats of the SUV contravened
    s. 10(2)(b) of the Regulations, making it an offence under s. 86(2) of the
Criminal
    Code
. Having regard to the fact that s. 10(2)(b) actually regulated the
    transport of firearms in a specified manner, the Crown asked that the count
    be amended to replace the word store with the word transport.

[18]

The
    trial judge concluded that, although the amendments created new offences, they
    did not have the effect of instituting new proceedings because the original
    information remains valid, albeit with a different offence reflected on its
    face. She also rejected the respondents position that he would be prejudiced
    if the amendments were to be made. To compensate for any potential prejudice,
    the trial judge permitted the respondent to recall two witnesses.

[19]

The
    respondent did not continue to advance his prejudice claim on summary
    conviction appeal or in this court, focusing instead on his claim that the
    amendments were statute barred.

(3)

The Summary
    Conviction Appeal

[20]

Placing
    heavy reliance upon
R. v. Joy Oil Co. Inc.
(1959), 123 C.C.C. 370
    (Ont. C.A.), a judgment which I will have more to say about later, the summary
    conviction appeal judge reasoned that, in summary conviction proceedings, amendments
    involving the substitution of new charges necessarily give rise to the
    institution of new proceedings. Accordingly, having regard to the timing of the
    amendments in this case, the summary conviction appeal judge concluded that
    they were statute barred by the limitation period contained in s. 786(2) of
    the
Criminal Code
.

[21]

The
    summary conviction appeal judge allowed the appeal and denied the Crowns
    request to order a new trial. He entered acquittals on the basis that, without
    an amendment to the information, the evidence at trial could not support
    convictions on the offences charged.

[22]

I
    now turn to my analysis of the threshold question  whether leave to appeal
    should be granted in this case.

Analysis

(1)

Leave to Appeal

[23]

The
    Crown submits that the robust test for a second level of appeal has been met
    because the case raises an important issue of general application to the
    administration of criminal justice. The respondent quite fairly agrees. For the
    reasons that follow, I conclude that this is an appropriate case in which to
    grant leave to appeal.

[24]

First,
    the issue that this court is asked to decide is a pure question of law. Indeed,
    s. 601(6) of the
Criminal Code
makes it so: [t]he question whether an
    order to amend an indictment or a count thereof should be granted or refused is
    a question of law.

[25]

Second,
    this court has not yet addressed the core issue raised on appeal. Although
    there is a well-established body of jurisprudence pertaining to when, how and
    in what circumstances amendments to charging documents can be made, this court
    has not squarely addressed the impact, if any, of the limitation period for
    instituting summary conviction proceedings on those otherwise broad powers of
    amendment.

[26]

Third,
    it is common for summary conviction trials to commence after the six-month
    limitation period has expired. It is also common for amendments to be made to
    informations and counts within informations. Consequently, the question raised
    on this appeal will undoubtedly arise again.

[27]

Finally,
    the central issue raised in this matter could have ramifications for the general
    administration of criminal justice. By way of example, if the six-month
    limitation period restricts the type of amendments that can be made: (a)
    acquittals could result from technicalities, without any regard to the merits
    of a case; and (b) the Crown will be required to proceed by indictment in cases
    where some types of amendments to informations are required outside of the
    six-month limitation period. Proceeding by indictment to prosecute cases that are
    otherwise deserving of a summary conviction proceeding approach is an
    inefficient prospect, one that would place an additional burden on an already
    overly taxed criminal justice system.

[28]

Accordingly,
    I would grant leave to appeal.

(2)

The Power to Amend After
    the Expiry of the s. 786(2) Limitation Period

[29]

Section
    786(2) must be read in its proper context. That context includes s. 601 of the
Criminal
    Code
, which provides the statutory basis for the power to amend.
    Accordingly, before explaining why s. 786(2) does not bar amendments that
    substitute one offence for another in summary conviction proceedings, I will review
    s. 601 and how it has been judicially interpreted.

(a)

The Power to Amend Under s. 601 of the
Criminal Code


[30]

Section
    601 of the
Criminal Code
contains the statutory power to amend an
    information or indictment. While s. 601 specifically refers to amending
    indictments, s. 2 of the
Criminal Code
defines an indictment as
    including an information or a count therein. Further, s. 601(10) says that
    where the term court is used within the provision, it is to be understood as
    including a judge acting in summary conviction proceedings. Consequently, the
    s. 601 power to amend an indictment applies with equal force to informations in
    summary conviction proceedings. As the focus of this appeal is on amendments to
    an information, I will use that terminology.

[31]

Section
    601(2) contains the power at issue in this appeal, providing a trial judge with
    the jurisdiction to amend a count on an information to conform to the evidence
    given at trial.

[32]

Section
    601(4) lists the factors that must be taken into account when considering
    whether to make an amendment, including: (a) the evidence taken; (b) the
    circumstances of the case; (c) whether the accused has been misled or
    prejudiced in his defence by any variance, error or omission; and (d) whether
    the amendment can be made without creating an injustice. Conspicuously absent
    from that list, and from s. 601 in general, is any reference to the statutory
    limitation period within s. 786(2) or, for that matter, any limitation period.

[33]

The
    power to amend an information or count within an information is a broad one:
R.
    v. Irwin
(1998)
,
107 O.A.C. 102, at para. 9;
R. v. S.(A.)
(1998), 113 O.A.C. 340, at para. 4. Provided there is no irreparable prejudice
    to the accused, and the fairness of the trial will not be adversely impacted, the
    trial judge may exercise her or his power in favour of making an amendment:
R.
    v. Morozuk,
[1986] 1 S.C.R. 31, at para. 22.

[34]

As
    noted by Doherty J.A. in
Irwin,
at para. 26, provided that prejudice
    to the accused remains the litmus test against which to assess any potential
    amendment to an information, the wide power to amend includes the ability to
    substitute one charge for another. The essential inquiry should be into the
    impact of any potential amendment on the accused, not on how the amendment will
    impact the charge. Doherty J.A. summed up this point in the following question:
    If no prejudice will result from the change, why should it matter how the
    change to the charge is described? See:
Irwin,
at para. 26.

[35]

Although
Irwin
was decided in the context of a case involving an appeal courts
    power to amend under s. 683(1)(g) of the
Criminal Code
, the parties
    agree that the general principles articulated in that judgment have equal
    application to the trial setting. Where the parties part company is on the
    question of whether the
Irwin
principles apply in the context of this
    case. Like the trial judge, the Crown says
Irwin
governs. Like the
    summary conviction appeal judge, the respondent says that in a summary
    conviction proceeding, before looking to the litmus test of prejudice, the
    court must ask whether the amendment is statute barred by virtue of s. 786(2).

[36]

I
    will now explain why I conclude that s. 786(2) does not bar amendments that
    substitute one offence for another in summary conviction proceedings. In
    particular, I will focus on: (i) why
Joy Oil
, which was key to the
    summary conviction appeal judges analysis,

is not binding on this
    issue; (ii) why amendments do not institute proceedings; and (iii) why the important
    rationales that underpin the broad powers of amendment support my
    interpretation of s. 786(2).

(b)

The Power to Amend in Summary Conviction Proceedings

(i)

Joy Oil
does not support the respondents position

[37]

The
    summary conviction appeal judge leaned almost exclusively on
Joy Oil
in
    support of the view that amendments that substitute new offences result in the
    institution of new proceedings, thereby triggering the application of s. 786(2).
    Accordingly, I will commence by addressing
Joy Oil
and why I do not
    agree that it assists in resolving the issue on appeal.

[38]

Joy
    Oil was a service station in Toronto that was charged on a one count
    information under s. 45 of
The Weights and Measures Act
, S.C. 1951, c.
    36. Section 45 made it an offence for a trader (defined as a person engaged
    in trade) to use in trade a measuring machine that is false. The single count
    information alleged that Joy Oil used gasoline pumps in trade that produced
    false measures.

[39]

The
    charge was originally dismissed on the basis that the information was deficient
    because it did not refer to Joy Oils status as a trader. Being 1958 at the
    time of the first level of appeal, the Crown appealed to the then County Court for
    a trial
de novo.
At the outset of the proceedings, the County Court judge
    amended the count in two ways, one of which is relevant for these purposes. Just
    after reference to Joy Oil, the words being a trader were inserted into the
    count. Following the trial
de novo,
the dismissal of the charge was
    vacated and a conviction substituted.

[40]

On
    appeal to the Court of Appeal, Joy Oil raised three arguments for why the County
    Court judge had erred in amending the count to include the words, being a
    trader: (a) the County Court judge was without jurisdiction to amend the count
    before he had heard evidence; (b) the count omitted a vital and essential
    ingredient of the offence, which made the count defective in substance, a
    nullity and incapable of amendment; and (c) in the alternative, the effect of
    the amendment was to substitute a new charge, effectively instituting a new
    proceeding after the six-month limitation period.

[41]

Although
    it is Joy Oils third ground of appeal that pertains to the issue in this case,
    the judgment did not turn on that ground. Schroeder J.A. concluded that the
    original wording of the count did not omit to state an essential ingredient of
    the offence. To the contrary, the count had been properly drafted and the
    amendment constituted mere surplusage. Consequently, it became unnecessary to
    consider Joy Oils third ground of appeal. Indeed, as Schroeder J.A. recognized,
    [h]aving regard to the decision which I have reached on the second ground of
    appeal, it becomes unnecessary to deal with the third ground. Even so, he went
    on in one short paragraph to comment on the limitation period issue.

[42]

It
    is the following
obiter
comment from
Joy Oil,
at p. 375, that
    forms the backbone of the summary conviction appeal decision:

There are numerous authorities in which it has been held that
if the effect of an amendment would be to substitute an
    entirely new charge, it cannot be permitted since this would be in effect to
    permit the institution of a prosecution after the time limited by statute had
    expired
. If, however, an amendment has the effect merely of supplying an
    allegation necessary to a complete statement of the offence, the statutory
    period of limitation would not act as a bar to the prosecution:
Rex v. Ayer
(1908), 14 Can. C.C. 210 at p. 214, 17 O.L.R. 509 at p. 513, considered and
    applied in
Rex v. Ross,
94 Can. C.C. 150 [,] [1949] O.W.N. 442. [Emphasis
    added.]

[43]

The
    respondent contends that the summary conviction appeal court was right to
    consider
Joy Oil
as binding authority. The respondent says that the amendments
    made by the trial judge in this case were inconsistent with that authority and that
    the trial judge essentially allowed the Crown to do indirectly what it was not
    permitted to do directly. I disagree.

[44]

I
    start by noting that it is understandable why the summary conviction appeal
    judge applied
Joy Oil
to the circumstances of this case. At first
    blush, the judgment appears to apply. Despite its seeming application to the
    circumstances of this case, though, for the following reasons I find that it

is neither conclusive nor persuasive on the issue to be determined.

[45]

First,
    as set out above, the judgment actually turned on a finding that the amendment
    was unnecessary because it added nothing to the charge. In the result, as
    acknowledged by Schroeder J.A., the comment about the intersection between
    amendments and limitation periods was made in
obiter.

[46]

Second,
    the comments in
Joy Oil
were made against a factual backdrop that did
    not involve anything even close to the substitution of a new charge. Without a
    factual context against which to measure the expression entirely new charge,
    it is difficult to know exactly what was being contemplated when Schroeder J.A.
    penned the critical
obiter
sentence relied upon.

[47]

Finally,
    and most importantly,
Joy Oil
was decided almost 60 years ago, long
    before the modern approach to amending informations and indictments took root.

[48]

Joy
    Oil
and the judgments it cites in the passage set out above, one of which
    is over a hundred years old, were written at a time when decisions to amend
    were much more likely to turn on technicalities. Since that time, there has
    been a significant evolution of the law regarding the predominant factors upon
    which decisions to amend rest. As noted in
R. v. Côté
, some 20 years
    following
Joy Oil
, a golden rule governing informations and
    indictments had emerged, one where the extreme technicality of the old
    procedure had given way to a focus on prejudice: [1978] 1 S.C.R. 8, at p. 13. The
    previous focus on technicalities gave way to a practical exploration of whether
    the accused had been reasonably informed of the transaction alleged against
    him:
Côté
, at p. 13.

[49]

That
    same year, in
R. v. Sault Ste-Marie
, [1978] 2 S.C.R. 1299, Dickson J.
    (as he then was) also addressed the historical jurisprudence, when the
    slightest defect made an indictment a nullity. He referred to the fact that [t]hat
    age ha[d] passed: at p. 1307. Although addressing the matter in the context of
    alleged duplicity, his comments about the move away from the punctilio of an
    earlier age and toward an emphasis on substance and not petty formalities
    are equally applicable to the desirability of a broad amending power: at p.
    1307. See also:
R. v. Bengert (No. 5)
(1980), 53 C.C.C. (2d) 481 (B.C.C.A.),
    at pp. 505-506, leave to appeal to S.C.C. refused [1980] S.C.C.A. No. 1.



[50]

A
    broad amending power  one that avoids technicalities and, instead, focuses
    upon prejudice  is even further justified in the age of full disclosure. While
    there was a day when the information was the central document providing the
    accused with notice of what the state alleged, that is no longer the case.
    Today, the accused also receives full disclosure of the Crowns case, a valuable
    source of material from which the accused can obtain information about what is
    alleged.

[51]

By
    referring to the evolution of the law of criminal procedure away from
    formalities and toward substance, I should not be taken as suggesting that a
    limitation period under s. 786(2) is a mere petty formality. Plainly, barring
    the consent of the parties to proceed summarily, where the statutory criteria
    within s. 786(2) are operative, s. 786(2) governs. I simply wish to underscore
    that
Joy Oil
was decided during an earlier stage of the law
    surrounding amendments. There is a risk in relying upon a 60-year-old passing
obiter
comment, made at a time when technicalities sometimes trumped
    substance, to inform the contemporary approach to amendments.

[52]

I
    conclude that
Joy Oil
is not of assistance in resolving the central
    issue in this case.

(ii)

To
    Institute Proceedings Requires the Laying of an Information

[53]

I
    now turn to s. 786(2), the provision at the heart of this appeal. Section
    786(2) lies within Part XXVII of the
Criminal Code,
the part governing
    summary conviction proceedings. For ease of reference, I repeat s. 786(2) since
    the precise wording is important:

No proceedings shall be instituted
more than six months after the time when the subject-matter of the proceedings
    arose, unless the prosecutor and the defendant so agree. [Emphasis added.]

[54]

As
    before, s. 86(2) creates a hybrid offence. In this case, the information was
    sworn within days of the offences being committed. Accordingly, it was open to
    the Crown to elect to proceed by indictment or summary conviction. The Crown chose
    to proceed summarily. In light of that election, the matter had to be treated
    in all respects as a summary conviction offence:
R. v. Dudley,
2009
    SCC 58, [2009] 3 S.C.R. 570, at para. 2.

[55]

Given
    that it was a summary conviction proceeding from the moment that the Crown
    elected to proceed summarily, I agree with the respondent that the amendments
    were requested within the context of a summary conviction proceeding. For the
    purposes of this appeal, I also accept the parties characterization of the
    amendments as having substituted new offences. That does not mean, though, that
    the amendments had the effect of instituting new summary conviction proceedings.
    Indeed, I conclude that the amendments did not institute any proceedings. They
    were amendments.

[56]

It
    is important to remain focused on what s. 786(2) prohibits, namely the
institution
    of summary conviction proceedings
more than six months after the
    subject-matter of the proceedings arose. Accordingly, the nub of the question
    on appeal is what is meant by the term institute under s. 786(2)? Does an
    amendment that substitutes one offence for another amount to instituting
    proceedings?

[57]

Section
    788(1) provides a clear answer to that question: no. Section 788(1) says that a
    summary conviction proceeding is commenced by laying an information in Form 2.
    Both the majority and concurring judgments in
Dudley
interpreted s.
    788(1) as meaning that summary conviction proceedings are instituted by the
    laying of the information.  In the majority judgment, Fish J. pointed out, at para.
    51, that hybrid offences prosecuted summarily are
instituted
by the laying of an information (emphasis added). In her concurring judgment,
    at para. 69, Charron J. concluded that:

Proceedings relating to summary conviction offences are
instituted
pursuant to s. 788(1) of the
Criminal
    Code
; proceedings relating to indictable offences are
instituted
pursuant to s. 504 or 505 of the
Criminal
    Code.
In either case,
instituting
the
    procedure requires laying an information in Form 2.

[Emphasis added]
.



[58]

Section 788(1) is clear. In accordance with that provision, and how it was
    interpreted in
Dudley,
I conclude that summary conviction proceedings
    are
instituted
at the time that the information is laid. Although prosecutions
    involving hybrid offences will only take on their character as summary
    conviction proceedings after the Crown has elected to proceed summarily (
Dudley,
at para. 2), the proceeding is instituted with the laying of the actual information.

[59]

I
    reject the respondents position that allowing for the substitution of a new
    offence by way of amendment, after the limitation period for a summary
    conviction proceeding has expired, allows the Crown to do indirectly what it
    cannot do directly. An amendment to an information or count within an information
    cannot constitute the institution of proceedings because it does not constitute
    the laying of an information within Form 2. That is true, regardless of the
    nature of the amendment, even if it substitutes one offence for another. An
    amendment simply amends the previously laid information.

[60]

To
    conclude otherwise would conflict with the plain meaning of s. 788(1), the
    interpretation of that provision in
Dudley,
and the important reasons underpinning
    the broad power of amendment. I will now turn my attention to this latter
    point.

(iii)

The Rationales Supporting a Broad Power to Amend

[61]

The
    power to amend is widely understood to serve two important goals: (1) the
    determination of criminal cases on their merits; and (2) ensuring that a
    multiplicity of proceedings do not arise from single transactions:
Irwin
,
    at paras. 9-11. These rationales underscore the sound proposition that a fair criminal
    justice system prioritizes substance over form. The goals that underpin the power
    to amend would be undermined by an interpretation of s. 786(2) that precluded
    amendments in summary conviction matters.

[62]

As
    the Crown correctly points out, the result of the summary conviction appeal
    decision would be to enter acquittals on pure summary conviction offences when an
    amendment in the nature of substituting a charge is required after the six-month
    limitation period. Even if the Crown wanted to, in a pure summary conviction
    matter, it could not re-lay an information by virtue of having passed the
    limitation period in s. 786(2).

[63]

Accordingly,
    in pure summary conviction matters, criminal cases might be decided in a manner
    detached from an assessment of the merits of the case. Acquittals in these
    circumstances, arising from a mere technicality in the drafting of a count,
    would be unjust.

[64]

As
    for hybrid offences, they operate differently.

[65]

Even
    if amendments could institute new proceedings  a proposition that I do not
    accept  making those amendments in the context of hybrid offences (after the six-month
    limitation period), would do nothing more than render a nullity the Crowns
    original election to proceed summarily; they would not invalidate the
    information. Consistent with the reasons in
Dudley,
a case dealing
    with the need for a re-election, multiple options would be available. Barring
    the accuseds consent to continue the matter as a summary conviction
    proceeding, even if the amendments instituted proceedings, I see no reason
    why: a mistrial could not be declared and the case start over with the Crown
    electing to proceed by indictment; or why the Crown could not withdraw the
    information, relay a different Form 2 and elect to proceed by indictment:
Dudley,
at para. 43. Barring any potential abuse of process argument, there is no
    reason that the Crown could not proceed in that manner:
Dudley,
at
    paras. 31, 43-44.

[66]

If
    s. 786(2) were to operate as the respondent suggests, proceedings might have to
    be commenced again, the second time by indictment, resulting in the need to
    recall witnesses and repeat evidence.  Proceeding in that way would conflict
    with the desire to avoid a multiplicity of proceedings arising from a single
    transaction.

[67]

The
    rationales upon which the wide-ranging power to amend rest are best served by
    interpreting ss. 786(2) and 788(1) in accordance with their plain meaning.

(3)

Propriety of the
    Amendments in this Case

[68]

As
    before, the respondent is not alleging that he was prejudiced by the
    amendments, only that they were statute barred.

[69]

The
    respondent knew what the Crown alleged and the case he was required to meet. The
    proceedings were instituted by the laying of the information on July 3, 2012,
    less than two weeks after the SUV incident and about a week following the
    bedroom discovery.

[70]

At a minimum, the disclosure made the offence alleged in
    count two abundantly clear. When considering any fairness issues that may arise
    from an amendment, the court may look to the disclosure provided:
R. v.
    Robinson
(2001), 143  O.A.C. 80, at paras. 23, 28;
R. v. Munyaneza,
2014
    Q.C.C.A. 906, 309 C.R.R. (2d) 71, at para. 86. Among other things, an
    information to obtain a search warrant for the respondents home clearly set
    out the allegations involved in the SUV incident, all of which conformed with
    an offence under s. 10(2)(b) of the Regulations. The affiant clearly set out
    the facts involving the visibility of the shotgun in the SUV when the
    respondent left the vehicle unattended on two occasions.

[71]

In
    addition, on the first day of trial, the Crown explained its theory on what
    constituted the criminal conduct relating to the SUV incident. The Crown
    explained that the police had the respondent under surveillance because they
    were concerned about how he had been transporting a shotgun. He explained
    that the alleged offence involved what you have to do when youre transporting
    firearms in a vehicle or, more importantly, if you leave them in an unattended
    vehicle, namely that you cant leave them visible.


[72]

This
    theme continued throughout the trial. The affiant for the search warrant was
    clear in his evidence that the SUV incident involved a transporting offence.

[73]

As
    for the bedroom discovery, the trial Crown was also clear on the first day of
    trial that he would be asking for an amendment to count three to conform to the
    evidence. He specifically noted that the word ammunition should have read
    firearm. The defence did not object at that time. Indeed, so unobjectionable
    was the Crowns comment that when the respondent brought an application for a
    directed verdict, he was mistakenly under the impression that the amendment to
    count three had actually been made on the first day of trial.

[74]

The
    respondent had fair notice of the charges he faced. It was a simple
    prosecution, the scope of which was clear from the outset. The offences were
    also clear. This is precisely the kind of case that amendments are made for.
    They were properly made.

Conclusion

[75]

I
    would grant leave to appeal, grant the appeal, set aside the acquittals and reinstate
    the convictions.

Released: MF Aug 27 2018

Fairburn
    J.A.
I agree. P. Lauwers J.A.
I agree. B.W. Miller J.A.


